In re Leesville, City of; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA95-0587; Parish of Vernon, 30th Judicial District Court, Div. “B”, No. 49,133.
Writ granted. The Court of Appeal erred in concluding that the City failed to provide adequate due process to its employee. The purpose of LSA-R.S. 33:2560(D), requiring written notification of termination with reasons for the discharge, is to afford due process to the employee so that he can know with reasonable particularity the facts and circumstances he or she might be called upon to rebut in case the employer makes out a prima facie case. Powell v. City of Winnfield Fire & Police Civ. Serv. Bd., 370 So.2d 109 (La.App. 2 Cir.1979). The evidence reveals that the plaintiff previously received this notification in the pretermination letter sent to the plaintiff on January 5, 1990. Accordingly, the decision of the Leesville Municipal Fire and Police Civil Service Board, upholding the City of Leesville’s decision to dismiss the plaintiff, is reinstated.
CALOGERO, C.J., and BLEICH, J., would deny the writ.
KIMBALL, J., not on panel.